UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 09-7868


JESSE W. HERRING,

                 Petitioner – Appellant,

            v.

THEODIS BECK,

                 Respondent – Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
Chief District Judge. (5:08-hc-02093-FL)


Submitted:    April 22, 2010                   Decided:   April 27, 2010


Before TRAXLER, Chief Judge, and KING and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jesse W.     Herring,   Appellant   Pro Se.       Mary    Carla Hollis,
Assistant    Attorney    General,   Raleigh,    North     Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Jesse W. Herring seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2254 (2006) petition.

The order is not appealable unless a circuit justice or judge

issues      a    certificate          of    appealability.            See        28     U.S.C.

§ 2253(c)(1) (2006).             A certificate of appealability will not

issue    absent        “a   substantial           showing    of     the     denial      of      a

constitutional         right.”         28    U.S.C.       § 2253(c)(2)       (2006).            A

prisoner        satisfies       this        standard        by     demonstrating            that

reasonable        jurists      would       find    that     any    assessment          of     the

constitutional         claims    by    the    district       court    is    debatable          or

wrong and that any dispositive procedural ruling by the district

court    is      likewise      debatable.           See     Miller-El       v.    Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473,

484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).

We   have     independently      reviewed          the    record    and    conclude          that

Herring has not made the requisite showing.                               Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                   We

dispense        with    oral    argument          because    the     facts       and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                  DISMISSED



                                              2